13 N.Y.2d 1068 (1963)
The People of the State of New York ex rel. George Bartlam, Appellant,
v.
Robert E. Murphy, as Warden of Auburn State Prison, Respondent.
Court of Appeals of the State of New York.
Argued November 21, 1963.
Decided December 30, 1963.
Eugene L. Wishod for appellant.
Louis J. Lefkowitz, Attorney-General (Joseph J. Rose and Paxton Blair of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed; no opinion.